DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s amendment of claims 1 and 7, and cancellation of claim 5 in “Claims - 10/15/2021” is acknowledged. 
Prior to this office action claims 1-4 and 6-20 were pending for prosecution, of which, non-elected claims 13-20 were withdrawn, and claims 1-4 and 5-12 were examined on their merits. 
Examiner's Amendment 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims Cancellation: This application is in condition for allowance except for the presence of claims {13-20} directed to forming a method for manufacturing a micromechanical device, non-elected claims without traverse in “Response to Election / Restriction Filed - 08/16/2021”.  It is further noted that the independent claim 13 was not amended to accommodate the subject matters for which claims 1 and/or 7 are being allowed. Accordingly, claims 13-20 have been cancelled. See MPEP FP 8.07. 
In view of the above, this office action considers claims 1-4 and 6-12 are presented for examination.
Reasons for Allowances
Claims 1-4 and 6-12 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.  . The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding amended independent claim 1, the Applicants’ replies make evident the reasons for allowance, satisfying the “record as a whole” provision of the rule 37 CFR 1.104(e). Specifically, the substance of applicants’ “Remarks - 10/15/2021 - Applicant Arguments/Remarks Made in an Amendment”, are persuasive, and are in all probability evident from the record for reasons for allowance. Moreover, after further search, the references of the Prior Art of record and considered pertinent to the applicant's disclosure in further searches and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: a micromechanical device, comprising: inter alia, wherein the micromechanical functional layer includes a recess in a subarea around the access area outside the cavity” as recited in claim 1.
Regarding amended independent claim 7,   is allowed, because it is rewritten by accommodating the previously-indicated allowable limitation in claim and accommodating subject matter of parent claim and intervening claims 2 and 7, and  
The most relevant prior art of references (US 20150175408 A1 to Lee; Jae-Wung et al.), in Figure 2C and in paragraphs [0032-0034], substantially discloses the limitations with the exception of the limitations described in the preceding paragraphs.
The prior art made of record and not relied upon (US 20140117475 A1 to CLASSEN; Johannes et al.) is considered pertinent to applicant's disclosure. See form PTO-892. CLASSEN; Johannes et al. discloses one MEMS element having, at least, one cap, the micromechanical structure of the MEMS element being situated in a cavity between a carrier and the cap, and wherein the micromechanical functional layer includes a recess (Fig 2; above 40.41) in a subarea outside the cavity at least one structural element, but could not be relied for the positional aspects of around the access area. 
However, proceeding either from Lee; Jae-Wung et al. a person skilled in the art would not have any technical indicator that would motivate him to modify the known knowledge according to the features of claim 1. Therefore, claim 1 and its dependent claims are inventive. The allowable subject matter of claim 7 is not disclosed by any prior art of record; as such, claim 7 and its dependent claims are inventive 302867-2760
Regarding claims {2-4, 6, 8, 10-12} and {9}, these are allowed because these inherit the allowable subject matter from claims 1 and 7, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896
November 1, 2021